Citation Nr: 1704013	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-16 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to August 21, 2015, and in excess of 70 percent as of August 21, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. 


REMAND

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Regrettably, the Board finds that remand is required.  The Board remanded this claim in June 2015.  The Board requested that a claim of entitlement to an earlier effective date for service connection for PTSD be adjudicated and found that claim and the claim of entitlement to an increased initial rating for PTSD were inextricably intertwined.  The Board requested that the earlier effective date claim be considered and adjudicated before the claim for an increased rating.  That development for the earlier effective date claim was not completed. 

Accordingly, the case is REMANDED for the following action:

1.  Consider the claim for earlier effective date for service connection for PTSD and adjudicate that claim if appropriate.  Notify the Veteran of his appeal rights.

2.  Then, readjudicate the claim of entitlement to an increased disability rating for PTSD.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

